                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:20-CV-119-BO


DANTE ANTONIA MURPHY,                        )
               Plaintiff,                    )
                                             )
V.                                           )                      ORDER
                                             )
ROB ZAPPLE (Individual and Official          )
Capacity), JULIA OLSON-BOSEMAN               )
(Individual and Official Capacity), and      )
NEW HANVOVER COUNTY,                         )
                       Defendants.           )



       This cause comes before the Court on defendants' motion to dismiss plaintiff's amended

complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Plaintiff has

responded, defendants have replied, and the matter is ripe for ruling. For the reasons that follow,

defendants' motion is granted.

                                          BACKGROUND

       In his amended complaint [DE 26], plaintiff, who proceeds in this action pro se, alleges

as follows. Plaintiff, a Black male, was hired by defendant 1 on or about July 15, 2016. Plaintiff

had previously worked for the Cleveland County Department of Social Services for

approximately 10 years. Plaintiff filed an Equal Employment Opportunity Commission (EEOC)




1
  Plaintiff's allegations refer at times to "defendant" without specifying the party defendant. For
the purposes of the factual recitation, the Court uses plaintiff's designation of "defendant" as
used in the amended complaint.
complaint and related lawsuit against New Hanover County. 2 In the instant amended complaint,

plaintiff alleges that New Hanover County is an employer as defined by Title VII.

       Plaintiff has applied for a number of jobs since resigning from his position with New

Hanover County and defendants have consistently refused to hire him. Plaintiff alleges that

County Commissioner Rob Zapple "sought to encourage citizens to disassociate with Plaintiff

because he had a pending lawsuit against New Hanover County." [DE 26 at 2]. Plaintiff contends

that he has attempted to engage in business ventures with Clyde Edgerton, a white male

university professor and writer, which defendants attempted to discourage. Plaintiff further

alleges that the conduct of defendant' s employees and county leadership, while plaintiff was

employed by New Hanover County and afterward, have created a racially hostile environment

for plaintiff following his prior suit against the County. Plaintiff contends that defendants '

conduct was intended to cause him harm and deprive him of the ability to earn competitive

wages in his field of expertise.

       Plaintiff expressly alleges claims for racial discrimination and retaliation. Plaintiff

contends that as a direct and proximate result of defendant' s conduct he was harassed, subjected

to community hostility, and denied employment with New Hanover County. Plaintiff further

asserts a claim seeking punitive damages. As relief plaintiff seeks an order directing defendant to

cease discrimination and retaliation against plaintiff and to rehire plaintiff with backpay and

benefits, and further to recover judgment against defendants in an amount in excess of

$25,000.00.




2
 That lawsuit, No. 7: 17-CV-229-FL, was pending at the time plaintiff's amended complaint but
summary judgment has since been entered in favor of New Hanover County. Id. (E.D.N.C. Mar.
30, 2021). Plaintiff has noticed an appeal of this Court' s order and judgment.


                                                2
                                          DISCUSSION

       Defendants have moved to dismiss plaintiffs amended complaint pursuant to Fed. R.

Civ. P. 12(b)(l) and 12(b)(6). Defendants contend that the Court lacks subject matter jurisdiction

over any claims arising from Title VII of the Civil Rights Act of 1964, as amended, that plaintiff

has failed to state a claim upon which relief may be granted, and that plaintiffs claims are

otherwise barred by the doctrine of res judicata.

       Federal Rule of Civil Procedure 12(b)(l) authorizes dismissal of a claim for lack of

subject matter jurisdiction. "Subject-matter jurisdiction cannot be forfeited or waived and should

be considered when fairly in doubt." Ashcroft v. Iqbal, 556 U.S. 662, 671 (2009) (citation

omitted). When subject-matter jurisdiction is challenged, the plaintiff has the burden of proving

jurisdiction to survive the motion. Evans v. B.F. Perkins Co., 166 F.3d 642, 647- 50 (4th Cir.

1999). When a facial challenge to subject-matter jurisdiction is raised, the facts alleged by the

plaintiff in the complaint are taken as true, "and the motion must be denied if the complaint

alleges sufficient facts to invoke subject-matter jurisdiction." Kerns v. United States, 585 F.3d

187, 192 (4th Cir. 2009). The Court can consider evidence outside the pleadings without

converting the motion into one for summary judgment. See, e.g. , Evans, 166 F.3d at 647.

       A Rule 12(b)(6) motion tests the legal sufficiency of the complaint. Papasan v. Allain,

478 U.S. 265, 283 (1986). A complaint must allege enough facts to state a claim for relief that is

facially plausible. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In other words, the

facts alleged must allow a court, drawing on judicial experience and common sense, to infer

more than the mere possibility of misconduct. Nemet Chevrolet, Ltd. v. Consumeraffairs.com,

Inc. , 591 F.3d 250, 256 (4th Cir. 2009). The court "need not accept the plaintiffs legal

conclusions drawn from the facts, nor need it accept as true unwarranted inferences,



                                                    3
unreasonable conclusions, or arguments." Philips v. Pitt County Mem. Hosp., 572 F.3d 176, 180

(4th Cir. 2009) (internal alteration and citation omitted). " (A] pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers." Estelle v. Gamble, 429 U.S . 97, 106 (1976) (internal quotation and citation omitted).

       A.      Subject matter jurisdiction

       Although not specifically delineated in plaintiffs amended complaint, plaintiff appears to

bring claims for race discrimination, hostile work environment, and retaliation for engaging in

protected activity in violation of Title VII of the Civil Rights Act of 1964, as amended. 42 U.S.C.

§§ 2000e, et seq. A plaintiff may proceed to file an employment discrimination action under

Title VII in federal court only after a charge has been filed with the EEOC. Chacko v. Patuxent

Inst., 429 F.3d 505, 506 (4th Cir. 2005); 42 U.S.C. § 2000e-5(f)(l). "Only those discrimination

claims stated in the initial charge, those reasonably related to the original complaint, and those

developed by reasonable investigation of the original complaint may be maintained in a

subsequent ... lawsuit." Evans v. Techs. Application & Svc. Co., 80 F.3d 954, 963 (4th Cir.

1996). Claims which have not been exhausted fall outside of the scope of the EEOC charge and

are procedurally barred. Chacko, 429 F.3d at 509. Failure to exhaust administrative remedies by

filing an EEOC charge serves to deprive the federal courts of subject matter jurisdiction over

such claims. Jones v. Calvert Group, Ltd. , 551 F.3d 297,300 (2009).

       Plaintiff's amended complaint is devoid of any allegation that he has filed an EEOC

charge which would encompass the scope of the claims made in his amended complaint.

Although plaintiff has referenced an EEOC complaint, that complaint apparently formed the

basis of his prior lawsuit. [DE 26at216]. Plaintiff has failed to address the absence of an EEOC

charge in his response to the instant motion, and he has not requested an opportunity to amend



                                                4
his complaint to cure this deficiency. Accordingly, the Court determines that plaintiff has failed

to satisfy his burden to demonstrate that the Court has subject matter jurisdiction over his Title

VII claims.

       B.      Failure to state a claim

       Plaintiff also alleges he has attempted to engage in other business ventures and applied

for other positions in New Hanover County, but that as a result of defendants' conduct plaintiff

was harassed, subjected to community hostility, and denied employment. Construing plaintiffs

complaint liberally, to the extent plaintiff has attempted to allege violation of a Fourteenth

Amendment liberty interest by defendants based upon their actions impacting his ability to gain

other employment following his termination, his bare assertions fail to state a claim. See Cannon

v. Vil!. of Bald Head Island, N. Carolina, 891 F.3d 489,501 (4th Cir. 2018) ("Public employees,

even when lawfully discharged, enjoy the 'freedom to take advantage of other employment

opportunities. '" (quoting Bd. of Regents of State Calls. v. Roth, 408 U.S. 564, 573 (1972)). "To

state this type of liberty interest claim under the Due Process Clause, a plaintiff must allege that

the charges against him: (1) placed a stigma on his reputation; (2) were made public by the

employer; (3) were made in conjunction with his termination or demotion; and (4) were false."

Sciolino v. City of Newport News, Va., 480 F.3d 642, 646 (4th Cir. 2007).

       Plaintiffs bare allegations fall well-short of satisfying this standard. Plaintiff makes

reference to defendants seeking to discourage plaintiffs business ventures, engaging in conduct

which was intended to cause plaintiff harm and deprive him of the ability to earn a living in his

chosen field of occupation, and that defendants created a hostile community environment against

plaintiff based upon his race. But plaintiff fails to identify with any specificity any charge against

him made by any of the defendants, fails to adequately allege how any charges placed a stigma



                                                  5
on plaintiffs reputation, fails to make more than conclusory allegations that any statements were

made in conjunction with plaintiffs termination, and, importantly, fails to allege that any of the

charges made against plaintiff were false.

       Additionally, plaintiffs amended complaint in this action is devoid of any mention of

defendant Olson-Boseman. In his opposition to the motion to dismiss, plaintiff recites

"unexplained and bizarre actions by [defendant] Commissioner Julia Boseman." [DE 32].

Plaintiff describes a Facebook post he was made aware of on June 17, 2020, wherein Olson-

Boseman is pictured at the New Hanover County Courthouse. Depicted in the photo is plaintiffs

small claims lawsuit filed against Olson-Boseman and defendant Zapple and a comment "This is

ridiculous!! Don't even know this guy." To the extent plaintiffs opposition to the motion to

dismiss could be construed as a request to amend his complaint, such request is denied as futile.

Johnson v. Oroweat Food Co., 785 F.2d 503, 509 (4th Cir. 1986). As plaintiffs description

indicates, the Facebook post allegedly concerns a small claims suit filed by plaintiff, not his

employment at New Hanover County or his attempt to gain employment elsewhere.

       Finally, plaintiffs claim for punitive damages is properly dismissed as his substantive

claims have been dismissed. Taylor v. Bettis, 976 F. Supp. 2d 721, 747 (E.D.N.C. 2013) ("A

punitive damages claim is not technically an independent cause of action, but is instead

dependent upon an award of compensatory damages on one of a plaintiffs other claims.").

       In sum, plaintiffs Title VII claims are dismissed for lack of subject matter jurisdiction as

plaintiff has not established that he filed an EEOC charge the scope of which would encompass

the discrimination, hostile work environment, and retaliation claims alleged herein. To the extent

that plaintiff has attempted to allege a claim arising from his Fourteenth Amendment liberty

interest, he has failed to allege sufficient facts to make out a facially plausible claim. To the



                                                6
extent plaintiff seeks to amend his complaint, such amendment would be futile and his request is

denied. As none of plaintiffs substantive claims will proceed, his claim for punitive damages is

also dismissed.3

                                        CONCLUSION

       Accordingly, for the foregoing reasons, defendants' motion to dismiss [DE 28] 1s

GRANTED. The clerk is DIRECTED to close this case.




SO ORDERED, this    ll day of June, 2021.


                                            TENCE w. BOYLE
                                            UNITED STATES DISTRICT JUDGE




3
  Because the Court has determined that plaintiffs claims should be dismissed on other grounds,
it does not reach defendants' res judicata argument.

                                               7
